Citation Nr: 0315047	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the assignment of an original rating in excess 
of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1961.  
This appeal comes to the Board of Veterans Appeals' (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection and assigned a 10 
percent rating for the veteran's hypothyroidism.  

In an April 2001 decision, the RO granted service connection 
for a history of tonsillitis with tonsillectomy and assigned 
a noncompensable rating.  The RO informed the veteran of that 
decision in May 2001.  The claims folder does not contain a 
notice of disagreement with the noncompensable rating for 
this disorder.  Accordingly, the issue of the assignment of a 
compensable rating for tonsillitis with status-post 
tonsillectomy is not in appellate status (Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); the sole issue on appeal is 
the assignment of an original rating in excess of 10 percent 
for hypothyroidism.  

In February 2003 the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
April 2002 Board of Veterans' Appeals decision.  In the Joint 
Motion for Remand the basis for the remand was that the Board 
had failed to adequately discuss in its decision the 
requirement to notify the veteran of the information 
necessary to substantiate "his" claim.  The motion stated 
the Board had not adequately discussed which documents 
provided the required notice.  


FINDING OF FACT

The veteran's service connected hypothyroidism requires 
continuous medication for control; however, thyroid function 
studies have been normal and there is no competent medical 
evidence to show that her hypothyroidism is productive of 
fatigue, constipation or mental sluggishness.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  38 U.S.C.A. § 5103A (West 1991).  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It is contended on behalf of the veteran that entitlement to 
the assignment of a rating in excess of 10 percent for 
hypothyroidism is warranted.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The RO in the April 2001 statement of the case (SOC) informed 
the veteran that if there were any medical records pertinent 
to the claim which were not in the claims file, the veteran 
should provide a list of dates and places of treatment and 
either send the records or provide a release so that the RO 
could request them for her.  In August 2001 the veteran's 
representative submitted additional records from Kaiser 
Permanente.  The veteran has not identified or informed the 
VA of any other relevant medical records.  The veteran 
underwent a VA examination in January 1999.  A June 2001 
letter informed the veteran of the provisions of the VCAA.  
Pursuant to the RO's request, the veteran underwent another 
VA examination in September 2001 to determine the severity of 
her hypothyroidism.  Subsequently the RO issued a 
supplemental statement of the case (SSOC), which again 
explained VA's duty to assist her with development of her 
claim.  The SOC and SSOC fully complied with VCAA and its 
applicable implementing regulations.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  The VA compensation examinations that have been 
provided are adequate for rating purposes.  The RO considered 
all of the relevant evidence and applicable law and 
regulations.  The Board finds that there is no further duty 
to assist the veteran with the development of her claim.  

The Motion for Remand stated that the Board's decision did 
not adequately identify the documents which satisfied VA's 
duty to assist.  In April 2001 the RO sent the veteran a 
statement of the case.  On the first page under the heading 
evidence the RO listed all of the evidence which had been 
obtained and considered.  On the second page of the statement 
of the case the RO set out the provisions of the Veterans 
Claims Assistance Act of 2000.  Under Sec. 5102(a) Duty to 
Assist, (b) Assistance in Obtaining Records, (c) Obtaining 
Records for Compensation Claims and (c) Medical Examinations 
for Compensation Claims, the RO set out those provisions.  On 
the fourth page of the April 2001 statement of the case, 
Under Sec. 5107 Claimant Responsibility the RO set out the 
language of the section which states that except as otherwise 
provided by law it is the claimant's responsibility to 
present and support a claim.  

On page 7 of the April 2001 statement of the case the RO set 
out the Diagnostic Code for rating hypothyroidism.  On pages 
7 and 8 the RO set out the facts as revealed by the evidence 
and explained that if there were medical records pertinent to 
the claim which were not in the claims folder, the veteran 
should provide a list of the dates and places of treatment 
and either send the records or provide privacy act release 
forms so the RO could request them for her.  
In October 2001 the RO issued a supplemental statement of the 
case to the veteran.  It listed the evidence which had been 
added to the claims folder since the statement of the case 
was issued in April 2001.  On page 2, 3 and 4 of the October 
2001 supplemental statement of the case the RO set out the 
new regulations outlining VA's duty to assist in 38 C.F.R. 
§ 3.159.  Included was 38 C.F.R. § 3.159 (b) VA's duty to 
notify claimants of necessary information or evidence; (c) 
VA's duty to assist claimants in obtaining evidence; and (d) 
circumstances where VA will refrain from or discontinue 
providing assistance.  It explained again that the veteran 
must identify any evidence she wished VA to obtain and 
provide the necessary releases.  

On page 6 the RO again set out the facts listing the evidence 
which had been received.  Under the heading Analysis the RO 
explained that no evidence had been received which 
demonstrated the veteran had fatigability, constipation and 
mental sluggishness due to hypothyroidism.  

The documents noted above informed the veteran what 
information and evidence she was responsible for, to include 
information relating to an relevant treatment records.  She 
was also advised of her right to a personal hearing.  VA 
further informed the appellant of what evidence it was 
responsible for, to include obtaining the treatment records 
that she identified and affording her a VA examination that 
was adequate for rating purposes.  Such was accomplished.  
Thus, the veteran was notified and aware of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In view of the foregoing, there is no further duty to notify 
or assist the veteran with the development of her claim.  
38 U.S.C.A. §§ 5103, 5103A.


Factual Background.  The service medical records show that 
the veteran was admitted to a hospital in August 1961 for 
evaluation of fatigue.  History obtained at that time 
included a weight gain of 28 pounds, constipation of 5 years 
duration, and increasing weakness since January 1961.  It was 
noted that, at the time of admission she was on one and one 
half grains of Thyroid extract daily.  Prior to being placed 
on thyroid medication her weight was 183.5 pounds; she 
weighed 170 pounds at the time of the hospitalization.  
Clinical findings included edema of the hands and feet.  A 
thyroid scan was normal.  The diagnosis was hypothyroidism.  
The veteran's thyroid replacement medication was adjusted. 

The veteran filed a claim for service connection for 
hypothyroidism in April 1997.  In the attached Statement in 
Support of Claim she indicated her records were located at 
Salem Hospital and Kaiser Permanente.  

In May 1997 the RO received the veteran's records of 
treatment from Kaiser Permanente, which included treatment 
records dated from March 1996 to February 1997.  These 
medical records show vision screening, excision of a mass on 
the right hand, foot pain  and skin problems.  March 1996 
records included a neurology consultation; the veteran was 
evaluated for chronic back pain and difficulty with defection 
and urination at that time.  The examiner noted she was 
thoroughly evaluated and imaged and there was no abnormality 
that explained her complaints.  It was recommended the 
veteran be referred to gynecology for a possible cystocele 
and rectocele.  There are no references to treatment for a 
thyroid disorder, to include hypothyroidism, in these 
treatment records.  

Records from Salem Hospital were received in June 1997.  In 
April 1996 the veteran was seen in an emergency room for 
complaints of chest and back pain.  History obtained at that 
time included a cervical fusion with muscle spasms and muscle 
tenderness.  She complained of chronic neck and back pain.  
An electrocardiogram was within normal limits with a sinus 
bradycardic rhythm.  The past medical history in the record 
did not include any reference to treatment for a thyroid 
disorder.  The list of current medications did not include 
any thyroid supplements.  

The veteran underwent a VA examination in January 1999.  It 
was noted that she had developed hypothyroidism during 
service, that her thyroid function had gradually returned to 
normal and that it had been fairly stable until a year ago.  
As she became hypothyroid at that time on the current dose 
her thyroid medication was adjusted.  It was reported that 
the recurrence of ankle edema, constipation and fatigue had 
improved.  At the time of the January 1999 examination, the 
veteran did not have myxedema, cold or heat intolerance, or 
symptoms due to pressure.  Her energy level was normal and 
her weight was stable.  The constipation had also resolved.  
Physical examination revealed a weight of 191 pounds.  The 
neck was without thyroid asymmetry or nodules.  The 
extremities demonstrated no clubbing, cyanosis or edema.  Her 
pulse was normal and symmetrical.  The diagnosis was 
hypothyroidism.  The examiner stated that the veteran 
definitely had hypothyroidism but that it was well controlled 
with thyroid replacement hormone.  It was further noted that 
the veteran required an upward adjustment in her thyroid 
replacement dose and that it was again back to adequate 
replacement, by history.  The examiner concluded that the 
veteran was not having any symptoms of hypothyroidism at that 
time.  A thyroid stimulating hormone (TSH) test was noted to 
be "OK."

In a statement received in December 1999, the veteran 
asserted that she was given thyroid medication in service and 
just continued to take the empty bottles back to the pharmacy 
to be refilled.  She noted that, after her marriage, her 
husband, who  was a veterinarian, was able to refill her 
prescription and that, since her health was otherwise 
"okay", it had not been necessary to see a doctor.  When 
her husband's health failed she had sought a doctor at Kaiser 
Permanente.  She asserted that because of Kaiser's 
negligence, there was a delay in her treatment, which caused 
her to have serious problems and that, when such occurred, 
she was immediately put back on thyroid medication.  

The veteran submitted her substantive appeal as to the issue 
of an increased rating for hypothyroidism in May 2001.  She 
asserted her symptoms of hypothyroidism included myxedema, 
bradycardia, headaches, constipation, dermatitis, excessive 
nervousness, shortness of breath, rapid heartbeat, muscular 
cramping, ankle edema, weakness, fatigue and depression.  

In August 2001 the veteran's representative submitted a 
Statement of Accredited Representation in an Appealed Case.  
Additional records from Kaiser Permanente were attached.  
Those records revealed that in November 1997 the veteran 
requested treatment for headaches with dizziness and balance 
problems.  The diagnoses included depressive disorder, 
headaches, thyroid nodule and vertigo-peripheral.  It was 
noted the veteran had discontinued all her medications 
because she could not get refills promptly.  Levothyroid 
0.100 milligrams was ordered.  December 1997 notes reveal the 
veteran again needed an antidepressant.  Numbness, tingling 
and pain were noted in both legs and feet.  Also noted as the 
reason for her visit was a thyroid check.  The diagnoses 
included thyroid nodule, depressive disorder and 
radiculopathy.  Examination revealed the thyroid was without 
nodules, but somewhat rubbery feeling and one plus enlarged.  
Levothyroid was increased to 0.125 mg.  Also, noted was a 
request for recommendation of antidepressants.  Later in 
December 1998 the veteran returned for follow up care for 
thyroid and lab tests.  Palpitations were noted.  A November 
1999 ECG revealed a normal sinus rhythm with a heart rate of 
55 per minute.  A diagnosis of anxiety disorder was noted in 
January 1999.  A depressive disorder was noted in February 
1999.  Progress notes reveal she was feeling better with no 
more palpitations.  In May 2001 the veteran had multiple 
complaints, to include palpitations, a shaking right hand, 
dizziness, fatigue, nervousness, weight gain, and swelling of 
the hands and feet.  She complained of palpitations with 
regular pulse in the 80s that lasted less than a minute.  The 
medical care provider noted that the myriad of symptoms were 
all related to the veteran's history of anxiety and 
depression; the symptoms were not related to a thyroid 
disorder.  The veteran requested a thyroid check.  In June 
2001 the veteran said her hand numbness had resolved.  She 
said the only change she had made was to take her thyroid in 
the morning and her estrogen separately at night.  She was 
convinced the two medications separately explained the 
resolution of her symptoms.  

A VA examination was performed in September 2001.  The 
examiner noted that the claims folder was available and had 
been reviewed.  The veteran stated that since 1999 she 
generally saw her doctor once a year for a check of her 
thyroid.  She indicated that she had seen her physician in 
early May (2001) because she was feeling poorly: she 
complained of frequent urination, palpitations, low heart 
rate and loss of body hair.  The veteran also gave a history 
of a 15 pound weight gain followed by a 20 pound weight loss, 
loss of hair from her right eyebrow over the past year, a 
variable energy level, and a retaining of fluid because her 
wrist watch was tight.  She did not indicate ankle edema, and 
it was noted that she had slept well at night and had had no 
recent history of depression or treatment for depression for 
the last two years.  Additional history included occasional 
sadness.  Her bowel movements were normal.  Her thyroid 
function had been checked and it was okay.  She was compliant 
with her thyroid medication.  Physical examination revealed a 
weight of 200 pounds.  Pulse was 54 and the neck was supple 
without lymphadenopathy or thyromegaly.  There were no 
thyroid bruits.  The heart was somewhat bradycardic, but 
showed regular rhythm, without ectopic beats.  There was no 
clubbing, cyanosis or edema of the extremities.  Deep tendon 
reflexes were two plus and symmetric.  Strength was normal.  
The diagnosis was recorded as  history of hypothyroidism, on 
replacement medication.  The examiner observed that the 
veteran had been feeling ill in May, but was reassured her 
thyroid function tests were normal.  The examiner opined that 
the veteran did not have cardiac or neuropsychiatric problems 
related to her thyroid disease at that time.  An October 2001 
Addendum noted that the veteran's thyroid function tests were 
normal.  

Laws and Regulations.  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is provided for hypothyroidism with 
fatigability, or; continuous medication is required for 
control.  A 30 percent rating is for hypothyroidism with 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is provided with muscular weakness, mental 
disturbance and weight gain.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2001).  

Analysis.  The appeal of the issue of the rating for 
hypothyroidism arises from the decision originally granting 
service connection.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The veteran's hypothyroidism is currently rated as 10 percent 
disabling.  A higher evaluation to 30 percent requires 
hypothyroidism manifested by fatigability, constipation, and 
mental sluggishness.  In using the word "and" it appears to 
the Board that these criteria are conjunctive in nature, that 
is, each factor cannot be considered in isolation from the 
others.  The Board is mindful, however, of 38 C.F.R. § 4.21: 
"It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases." 
Moreover, the Court in Johnson v. Brown, 9 Vet. App. 7 
(1996), has stressed that pertinent VA regulations do not 
require a veteran to meet all the criteria in order to 
prevail; rather, he is just required to show that his 
disability picture more nearly approximates the higher 
rating.  See 38 C.F.R. § 4.7. 

In her October 1999 statement the veteran clearly explained 
that the episode of increased symptoms of hypothyroidism 
documented in records from Kaiser Permanente, dated in 1996 
and 1997, was due to a lapse in taking her thyroid 
replacement medication.  She indicated that such was caused 
by Kaiser Permanente's delay in providing her an appointment 
to renew her prescription for thyroid medication and not to 
an increase disability.  Prior to being seen at Kaiser, the 
veteran stated that she did not find it necessary to seek 
treatment as long as her husband was alive since he was able 
to obtain thyroid medications for her.  She eventually had to 
obtain medication from Kaiser Permanente and she asserts they 
were negligent in not providing immediate treatment and as a 
result, she began to have serious symptoms.  However, it is 
apparent that when she resumed taking thyroid replacement 
medication her symptoms resolved.  In fact, in reviewing the 
record, the Board finds that the veteran's hypothyroidism has 
been under good control with medication.  

In January 1999 the veteran reported to the VA examiner that 
her symptoms, to include edema, fatigue and constipation, had 
improved, her energy level was normal and her weight was 
stable.  The VA physician opined at that time that the 
veteran's hypothyroidism was generally well controlled with 
thyroid replacement treatment.  It was specifically noted 
that, at the time of the examination, the veteran was not 
having any symptoms of hypothyroidism.  

When the veteran's hypothyroidism was evaluated again in 
September 2001, she indicated that she had become symptomatic 
in May 2001.  She complained of frequent urination, 
palpitations, low heart rate and a fifteen pound weight gain 
followed by a twenty pound weight loss.  However, it was also 
noted that the veteran had no recent history of depression 
and her bowel movements were normal.  It was further reported 
that her thyroid function was subsequently checked and found 
to be "okay."  She was thereafter compliant with her 
thyroid medication.  Physical examination in September 2001 
revealed her heart was somewhat bradycardic.  Strength was 
normal.  The diagnosis was hypothyroidism and the VA 
physician opined that the veteran did not have cardiac or 
neuropsychiatric problems related to her thyroid disease at 
that time.  An October 2001 Addendum noted that the veteran's 
thyroid function tests were again normal.

While the veteran maintains that her thyroid disease has 
caused numerous symptoms, to include constipation, weight 
gain, and depression, there is no medical opinion to support 
her claim.  While it is evident that she was symptomatic when 
seen at Kaiser, it is also apparent that she had been off her 
thyroid replacement medication, consistent with her own 
history.  Moreover, after resuming such medication, a Kaiser 
medical care provider noted that the myriad of symptoms were 
all related to the veteran's history of anxiety and 
depression; the symptoms were not attributed to 
hypothyroidism.  The VA physician who examined the veteran in 
January 1999 opined that the veteran's hypothyroidism was 
generally well controlled with thyroid replacement treatment, 
and it was specifically noted at that time that the veteran 
was not having any symptoms of hypothyroidism.  Following the 
most recent VA compensation examination in September 2001, 
the physician opined that the veteran did not have cardiac or 
neuropsychiatric problems related to her thyroid disease, and 
it was subsequently noted that the veteran's thyroid function 
tests were again normal.  As to the veteran's statements 
attributing her symptoms to hypothyroidism, while she is 
competent to describe her symptoms, as a layman, she has no 
competence to give a medical opinion on the etiology of her 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service connected hypothyroidism requires 
continuous medication for control.  However, thyroid function 
studies have been normal and there is no competent medical 
evidence to show that her hypothyroidism is productive of 
fatigue, constipation or mental sluggishness.  Accordingly, 
the criteria for the assignment of a rating in excess of 10 
percent have not been met.  

The Board has considered the evidence relevant to the 
veteran's hypothyroidism since April 1997 (effective date for 
the grant of service connection and the assignment of the 10 
percent rating) and the criteria for rating hypothyroidism 
found in 38 C.F.R. § 4.119, Diagnostic Code 7903 (2001).  The 
record does not support the application of a staged rating in 
this case.  The veteran's hypothyroidism has been controlled 
by medication continuously during the rating period but such 
is contemplated by the current rating of 10 percent. 

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  It 
was noted in the September 2001 VA examination report that 
the veteran was not working outside the home but was spending 
her time taking care of her yard and pets.  In this regard, 
the Board notes there is no evidence of record that the 
veteran's hypothyroidism has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).





ORDER

The assignment of an original rating in excess of 10 percent 
for hypothyroidism is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

